DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.
 
Response to Amendment
Claims 1-14, 16-19, 21 and 23 are amended.
Claims 24-30 are cancelled. 
Claim 31-34 is newly added. 
Response to Arguments
Regarding 35 USC 103 rejections, on page 9-10 of the Remarks filed August 11, 2021, Applicant asserts:
 “In particular, the Office Action cited to paragraph [0058] of Akkurt as teaching the previous version of this claim element, specifically referring to this paragraph for aggregating "...the telemetry data to establish a historical throughput, transfer error..." However, that paragraph does not speak at all to the generation of a score. In fact, the term "score" does not appear anywhere within the contents of Akkurt.”

Examiner respectfully disagrees with Applicant’s interpretation. Applicant’s specification paragraph 0072 recites: 
“Scores can be calculated using any individual scoring method or combinations of scoring methods or variations of known scoring methods.”
Under the Broadest Reasonable Interpretation of Applicant’s claim limitation, the aggregation of telemetry metrics in Akkurt paragraph 0058 discloses the generation of a score at each node. Thus, Applicant’s argument is unpersuasive. 
In light of Applicant’s amendments, previous rejections are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-8, 12, 14, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Minh et al. U.S. Patent Application Publication 2017/0316005 . 
Claims 1, 12 and 19,
	Minh discloses 
gathering observation data for a first node from each multiple nodes that monitor the first node (para 0022-each agents monitors corresponding server machines. The server machines are the nodes providing a service to the monitoring node. para 0052- the observation data and metrics are reported to central controller.), 
generating a score, which corresponds to the service, for the first node based at least in part upon the observation data, wherein the multiple nodes that monitor the first node each generate a respective score for the first node (Para 0052- discloses gathering the real-time ranking for a plurality of nodes from each node).
Regarding Claims 12 and 19, Minh paragraph 0003 disclose a system and a non-transitory computer readable medium. 
Although Minh discloses substantial limitations of the claimed invention, it fails to disclose
wherein the observation data from the multiple nodes corresponds to a service performed on the first node in response to at least one request from a respective corresponding monitoring node of the multiple nodes; 
performing a clustering operation upon the first node based at least in part upon the score;
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node.

wherein the observation data from the multiple nodes corresponds to a service performed on the first node in response to at least one request from a respective corresponding monitoring node of the multiple nodes (para 0052- discloses monitoring the performance of request sent to another node.)
One of ordinary skill in the art before the effective filing date would have found it obvious to utilize Chefalas for monitoring request performance of other nodes in the Minh system monitoring system to produce the predictable result of monitoring a cluster of virtual machines. One of ordinary skill in the art at the time the invention would be motivated to combine Minh with Chefalas to monitor the performance of a cluster of virtual machines to reduce performance reduction.
Although Minh/Chefalas discloses substantial limitations of the claimed invention, it fails to disclose
performing a clustering operation upon the first node based at least in part upon the score;
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node.
In analogous art, Seto discloses 
performing a clustering operation upon the first node based at least in part upon the score (para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observations and indicating an anomaly 
identifying the first node as a degraded node based at least in part upon a clustering result of performing the clustering operation on the first node (para 0115-0117-discloses identifying an anomaly based on the clustering) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Minh/Chefalas system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Claims 3, 14 and 23,
further comprising identifying a second node as a separate node at least by performing a separate clustering operation on separate observation data for the second node gathered by each of a plurality of nodes of the multiple nodes. ( 
MPEP 2144.04 VI. B. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

The claim limitations are direct to the duplication of the method recited in claim 1 
(Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold which is mapped to the event. Also, see para 0084-0089. ) 
One of ordinary skill in the art before the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Minh/Chefalas system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Claims 4, 17 and 21, 
	a threshold is used for analysis of the first node being degraded, wherein the threshold is dynamically calculated (Minh para 0078-discloses dynamic thresholds for network entities). 
Claims 7 and 18, 
wherein the score is amalgamated with other scores for analysis with a statistical technique to identify the degraded node.  (Seto para 0113- discloses using Dimensionality reduction analysis which is any statistical procedure that uses 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Seto for using the Dimensionality reduction analysis in the Minh/Chefalas system peer monitoring system to produce the predictable result of using statistical analysis for anomaly detection within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas with Seto to improve anomaly identification.
Claims 8 and 22 
further comprising performing a separate clustering operation on a set of vectors representing the observation data for identifying the first node as the candidate low performing node (Seto para 0042-0046- clustering of observation for abnormalities), wherein the separate clustering operation determines a bound for a group of nodes into which the first node is clustered wherein the observations data is formatted into a plurality of vectors (Seto para 0026- disclose observations are vectors)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for determining abnormalities based on vectors in the Minh/Chefalas system peer monitoring system to produce the predictable result of detecting abnormal behavior of nodes in a virtualized cluster environment.  One of ordinary skill in the art at the effective filling date the invention would be motivated to combine Minh/Chefalas with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.

s 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Yang U.S. Patent Application Publication 2017/0134237.
Claims 2 and 13, 
	[the threshold is used for analysis of the first node being degraded node- this is non-functional language and is not given patentable weight], wherein the threshold corresponds to a [metric] of the first virtual controller on the first node pertaining to the at least one request from the respective virtual controller on the corresponding monitoring node (Seto para 0023-0026- disclose monitoring performance data relative to network event and seeks to identify a data immediately prior to the event.) 
	One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose	
The monitored metric is a response time
In an analogous art, Yang disclose 
The monitored metric is a response time (para 0023- discloses monitoring a response time with respect to a threshold)
.

Claims 5, 9, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Korupolu et al. U.S. Patent Application Publication 2009/0228589.
Claims 5, 16 and 20, 
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
	wherein the remediation action comprises at least one of revoking a leadership role of the first node, reassigning a new leadership role to a different node, reassigning a portion of functions performed by the first node to a different node, migrating a user virtual machine on the first user node to the different node in a cluster, or any combination thereof
	In an analogous art, Korupolu discloses

One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for remediating a degraded node in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of remediating the performance issues within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Korupolu to eliminate the performance degradation in the cluster of virtual machines.
Claim 9, 
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
wherein at least one of the plurality of vectors is composed of at least one of an inter-node observation, or an inter-service observation
In an analogous art, Korupolu discloses
wherein at least one of the plurality of vectors is composed of at least one of an inter-node observation, or an inter-service observation (Korupolu para 0025- disclose the intra-service (mapped to the intra-VM metrics) vectors) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for analyzing intra-node observation for abnormal behaviors in the Minh/Chefalas/Seto system peer monitoring system to 
Claim 15, 
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
further comprising initiating remediation that alters a status of the first node identified as the degraded node. 
In an analogous art, Korupolu discloses 
further comprising initiating remediation that alters a status of the first node identified as the degraded node (para 0028- 0030- identify VMs to be migrated, para 0032-migrates VMs until nodes are below threshold).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Korupolu for remediating a degraded node in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of remediating the performance issues within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Korupolu to eliminate the performance degradation in the cluster of virtual machines.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Farkas et al. U.S. Patent Application Publication 2016/0085582 in view of Dinger U.S. Patent Application Publication 2013/0166745.

Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
the clustering operation comprises tallying occurrences of an event that is considered by a node of the multiple nodes as a candidate low performing node, and a delay is introduced after initiating the first remediation and before initiating a second remediation.
In an analogous art, Farkas discloses 
wherein a delay is introduced after initiating the first remediation and before initiating a second remediation (para 0032- discloses a waiting period prior to taking the second corrective action).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Farkas for delaying a second remediation action in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of staggering the remediation actions within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Farkas to gradually escalate the remedial action to address performance degradation in a cluster of virtual machines.
Although Minh/Chefalas/Seto/Farkas discloses substantial limitations of the claimed invention, it fails to disclose
the clustering operation comprises tallying occurrences of an event that is considered by a node of the multiple nodes as a candidate low performing node.
In an analogous art, Dinger discloses 

One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Dinger for fault occurrences in the Minh/Chefalas/Seto/Farkas system peer monitoring system to produce the predictable result of detecting reoccurring faults by a node to evaluate the severity of the problem within a cluster.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto/Farkas with Dinger to identify repeated faults and increase remediation measures.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Rastogi et al. U.S. Patent Application Publication 2014/0344226.
Claim 10,
	Minh/Chefalas/Seto discloses 
	wherein the at least one score is beyond a scoring threshold that is used to identify candidate low performing nodes (Seto para 0023-0026- disclose monitoring performance data relative to network event and seeks to identify a data immediately prior to the event. Fig. 1, item 118 disclose measuring the threshold event)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Minh/Chefalas 
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
	 further comprising removing at least one score from multiple scores that are used in identifying the first node as a candidate low performing node,
In an analogous art, Rastogi
	further comprising removing at least one score from multiple scores that are used in  identifying the first node as a candidate low performing node (para 0023- discloses removing extreme values to normalize the data)
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Rastogi for dropping scores to normalize the data in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of normalize the data  used to evaluate whether a node is degraded.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Rastogi to improve anomaly detection by filtering out extremes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Vasseur et al. U.S. Patent Application Publication 2016/0218951.

	Minh/Chefalas/Seto discloses
identifying the first node as a degraded node while the observation data for the first node remains within a static observation data threshold (Seto para 0055- discloses transforming the new observation in to a transformed observation which is mapped to the score. Para 0056- discloses clustering the transformed observation based on previous observation and indicating an anomaly based on the transformed observation’s distance from the previous observations. Para 0036-0040- suggests that the disclosed method detects events prior to their occurrence. A person of ordinary skill in the art would understand that such a prediction would occur prior to the observation data exceeding the threshold which is mapped to the event. Also, see para 0084-0089.) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize Seto for detecting anomalies in the Minh/Chefalas system peer monitoring system to produce the predictable result of classifying and detecting outliers in a virtualized cluster environment.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas with Seto to alert administrators of potential degradation of performance of in the cluster of virtual machines.
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
wherein the clustering operation comprises a density- based spatial clustering analysis.
In an analogous art, Vasseur discloses 

One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Vasseur for a density- based spatial clustering analysis in the Minh/Chefalas/Seto system peer monitoring system to produce the predictable result of clustering anomaly data for detection of outliers.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Vasseur to improve anomaly detection of outliers.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of CUI et al. U.S. Patent Application Publication 2016/0204977.
Claim 31,
	wherein scores from the multiple nodes are stored to [storage] (Minh para 0122- Mass storage) 
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
Distributed database used for storage. 
In an analogous art, CUI discloses 
Distributed database used for storage. (para 0044- disclose using a distributed database for the storage of VM management data) 
One of ordinary skill in the art at the effective filling date of the invention would .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Castellanos et al. U.S. Patent Application Publication 2020/0119988.
Claim 32,
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
wherein the score corresponds to a raw score that is normalized.
In an analogous art, Castellanos discloses 
wherein the score corresponds to a raw score that is normalized (para 0046-normalizing a score and metrics).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Castellanos for normalizing metrics in the Minh/Chefalas/Seto system monitoring system to produce the predictable result of normalized metrics in the monitoring system.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Castellanos to improve data consistency for metric storage.
33 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Bingham et al. U.S. Patent Application Publication 2013/0239111.
Claim 33,
	wherein scores are aggregated (Minh para 0052- ranking are gather at the controller)
Although Minh/Chefalas/Seto discloses substantial limitations of the claimed invention, it fails to disclose
determine a median score for a peer entity.
In an analogous art, Bingham discloses 
determine a median score for a peer entity (para 0076-0077- discloses determine a median for a VM node).
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Bingham for statistical analysis in the Minh/Chefalas/Seto system monitoring system to produce the predictable result of analysis the performance metrics of a monitoring system.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Bingham to assist administrators in analyzing node performance. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Minh/Chefalas/Seto in further view of Ranganathan et al. U.S. Patent Application Publication 2012/0233665.
Claim 34,

	the score is calculated using an additive increase or multiplicative decrease approach. 
In an analogous art, Ranganathan discloses 
the score is calculated using an additive increase or multiplicative decrease approach. (para 0047- discloses using the Additive increase multiplicative decrease algorithm on node feedback) 
One of ordinary skill in the art at the effective filling date of the invention would have found it obvious to utilize of Ranganathan for AIMD algorithm in the Minh/Chefalas/Seto system monitoring system to produce the predictable result of applying an additive increase and multiplicative decrease approach analysis to node performance metrics.  One of ordinary skill in the art at the time the invention would be motivated to combine Minh/Chefalas/Seto with Ranganathan to identify negative metrics and faults faster. 
Examiner Note: Examiner suggests applicant schedule an interview to assist in expediting and advance prosecution.  


Conclusion
Relevant Prior Art: 
Chen et al. U.S. Patent Application Publication 2017/0046304- discloses an inter-node monitoring system that tracks key performance indicators. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459